OPINION — AG — THE BOARD OF BARBER EXAMINERS IS NOT REQUIRED BY THE STATE DEPOSITORY ACT, THAT IS, BY 62 O.S. 1961 7.1 [62-7.1] AND 62 O.S. 1961 7.4 [62-7.4]  TO DEPOSIT DAILY " MONEYS RECEIVED THEREBY IN A "DEPOSITORY ACCOUNT" IN THE STATE TREASURY TO THE CREDIT OF THE BOARD, WHERE SAME CAN BE WITHDRAWN, AS PROVIDED IN 62 O.S. 1961 7.4 [62-7.4], ONLY "ON THE VOUCHER OF THE AUTHORITY MAKING SUCH DEPOSIT", BUT SAID BOARD MAY CONTINUE TO FOLLOW ITS PRESENT PRACTICE OF DEPOSITING AND DISBURSING THE FUNDS RECEIVED BY IT, AS PROVIDED IN THE ABOVE PROVISIONS OF 59 O.S. 1961 65 [59-65]  CITE: ARTICLE V, SECTION 55, TEXT OF OPINION APPEARS TO HAVE A MISTYPED STATUTE, IT CITED 62 O.S. 1961 65 [62-65]?? (FRED HANSEN)